___________

                             No. 95-1111
                             ___________

Colleen R. Hayes,               *
                                *
      Plaintiff - Appellant,    *
                                * Appeal from the United States
     v.                         * District Court for the
                                * Southern District of Iowa.
Shirley S. Chater, Commissioner *
of Social Security,*            *
                                *
      Defendant - Appellee.     *



                             ___________

                    Submitted:   September 15, 1995

                       Filed: January 8, 1996
                            ___________

Before BOWMAN, JOHN R. GIBSON and BEAM, Circuit Judges.

                             ___________

JOHN R. GIBSON, Circuit Judge.


     Colleen R. Hayes appeals from the district court's1 judgment



     *Effective March 31, 1995, the functions of the Secretary
     of Health and Human Services in social security cases
     were transferred to the Commissioner of Social Security.
     Pub. L. No. 103-296. Pursuant to Fed. R. App. P. 43(c),
     Shirley S. Chater, Commissioner of Social Security, is
     substituted as the appellee in this action. Although we
     have substituted the Commissioner in the caption, in the
     text we continue to refer to the Secretary of Health and
     Human Services because she was the appropriate party at
     the time of the underlying decision.
    1
     The Honorable Harold D. Vietor, United States District Judge
for the Southern District of Iowa.
affirming the Secretary of Health and Human Services's denial of
her application for supplemental security income benefits. She
argues that the administrative law judge erred by discounting the
opinion of her treating physician.     She also argues that the
district court erred in affirming the administrative law judge's
decision to deny benefits because the hypothetical question put
forth to the vocational expert did not include all of her
restrictions and impairments. We affirm.


     Hayes is a fifty-three-year-old woman with a ninth grade
education who is also trained as a nurse's aide.     She claims a
disability onset date of November 12, 1991, after she injured her
back lifting a patient. She also claims disability due to pain and
breathing problems.


     Following the five-step analysis mandated by 20 C.F.R.
§ 404.1520 (1995), the administrative law judge found that Hayes
has "severe" impairments in that she is significantly affected in
her ability to perform basic work activities. The judge found that
Hayes had a degenerative disc disease of the lumbar spine, chronic
pain syndrome, and chronic obstructive pulmonary disease.      The
judge concluded, however, that Hayes did not have an impairment or
combination   of   impairments   qualifying  under   the   "listed
impairments." Although finding that Hayes could not perform her
past relevant work as a nurse's aide, maid, or cleaner, the judge
found the Secretary met her burden of proving that Hayes retained
the residual functional capacity to perform light exertional level
work. A vocational expert testified that Hayes could work as a
light, unskilled assembly worker, including pencil, ballpoint pen,
and toy assembler, as well as an inside security guard, and that
such positions were available in the state and national economies.
The administrative law judge found that Hayes' testimony was not
"fully credible" as to pain, and denied Hayes' disability claim.
The Secretary adopted the administrative law judge's ruling as her
final decision, and the district court affirmed.

                               -2-
     We affirm the district court if the administrative law judge's
decision is supported by substantial evidence on the record as a
whole. Shannon v. Chater, 54 F.3d 484, 486 (8th Cir. 1995). "We
may not reverse merely because substantial evidence would have
supported an opposite decision."        Id. (internal quotations
omitted).


     Hayes first argues that the administrative law judge's finding
of her residual functional capacity is not supported by substantial
evidence. Hayes contends that the judge failed to consider the
opinions of her treating physicians that she could not repeatedly
lift, bend, twist, or turn, and that she must take frequent breaks.
Hayes contends that her treating physician's opinion is entitled to
great deference. Thompson v. Sullivan, 957 F.2d 611, 614 (8th Cir.
1992). She contends that the hypothetical question asked to the
vocational expert did not include limitations on twisting, turning,
bending, and the need to alternate positions frequently or take
breaks, and thus, the vocational expert's testimony cannot
constitute substantial evidence that she is not disabled. Hayes
further argues that the administrative law judge's finding that
Hayes must avoid temperature extremes due to her respiratory
difficulties is inconsistent with the judge's conclusion that she
is not disabled. She argues that she would be exposed to extreme
temperatures getting to and from work, and thus, this fact
demonstrates that she is disabled.


     It is true that the vocational expert testified that the
assembly and security guard jobs would require twisting "to some
extent," and repetitive lifting of no "more than a couple of
pounds." The administrative law judge found that the positions
would require occasional twisting.     The medical evidence which
Hayes directs us to, however, does not establish that she is
precluded from these activities. The medical report Hayes cites
states:   "[Hayes] cannot tolerate repetitive lifting, bending,
twisting or turning anymore than an occasional activity throughout

                               -3-
the course of her work duties. . . . I would anticipate that a
weight restriction of approximately 25# is appropriate. . . ."
Thus, the report itself does not indicate that Hayes can never
twist, turn, or bend. Moreover, the doctor issued the report in
February 1989, and Hayes returned to work as a motel maid for six
months in 1991. Other evidence in the record supports the finding
that Hayes can perform light exertional level work.2         Hayes
testified that she can lift twenty to twenty-five pounds. Results
of diagnostic tests further support the finding that Hayes' back
problems are not disabling. A lumbar myelogram was normal, showing
no evidence of a herniated disc or other abnormality.


     Because we conclude there is substantial evidence that Hayes
can perform light exertional work, there is no error in the
hypothetical question posed to the vocational expert.         The
hypothetical question included all of Hayes' impairments and
limitations which the administrative law judge concluded were
credible. See Montgomery v. Chater, 69 F.3d 273, 275 (8th Cir.
1995).


     Finally, we reject Hayes' argument that her pulmonary disease
entitles her to benefits. The administrative law judge found that
Hayes must avoid extremes of temperature in the workplace, but he
did not find that she could not travel to and from work.       She
testified that she has trouble breathing with heat and humidity,
but that she has to be exposed to heat and humidity for half an
hour before she has trouble breathing. She also testified that she
is able to drive, and that she is able to go to the doctor and
grocery store.    Thus, we must reject her argument that she is
unable to get to and from work.


     The administrative law judge's finding that Hayes is not


     2
      The vocational expert also testified that these jobs would
allow Hayes to change positions frequently on an as-needed basis.

                               -4-
disabled is supported by substantial evidence on the record as a
whole. Accordingly, we affirm.


    A true copy.


         Attest:


              CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -5-